Title: I. Thomas Jefferson to Philip Mazzei, 24 April 1796
From: Jefferson, Thomas
To: Mazzei, Philip


                        
                            My Dear Friend
                            Monticello Apr. 24. 1796.
                        
                        Your letter of Oct. 26. 1795. is just recieved and gives me the first information that the bills forwarded for you to V.S. … & H. of Amsterdam on W. Anderson for £39.17.10 1/2 and on George Barclay for £70.8.6. both of London have been protested. I immediately write to the drawers to secure the money if still unpaid. I wonder I have never had a letter from our friends of Amsterdam on that subject as well as acknoleging the subsequent remittances. Of these I have apprised you by triplicates, but for fear of miscarriage will just mention that on Sep. 8. I forwarded them Hodgden’s bill on Robinson Saunderson & Rumney of Whitehaven for £300. and Jan. 31. that of the same on the same for £137.16.6. both received from Mr. Blair for your stock sold out.  I have now the pleasure to inform you that Dohrman has settled his account with you, has allowed the New York damages of 20. per cent. for the protest, and the New York interest of 7. per cent. and after deducting the partial payments for which he had receipts the balance was three thousand and eighty seven dollars, which sum he has paid into Mr. Madison’s hands, and as he (Mr. Madison) is now in Philadelphia, I have desired him to invest the money in good bills on Amsterdam and remit them to the V. Staphorsts & Hubbard whom I consider as possessing your confidence as they do mine, beyond any house in London. The pyracies of that nation lately extended from the sea to the debts due from them to other nations, renders theirs an unsafe medium to do business through. I hope these remittances will place you at your ease, and I will endeavor to execute your wishes as to the settlement of the other small matters you mention: tho’ from them I expect little. E.R. is bankrupt, or tantamount to it. Our friend M.P. is embarrassed, but having lately sold the fine lands he lives on, and being superlatively just and honorable I expect we may get whatever may be in his hands. Lomax is under greater difficulties with less means, so that I apprehend you have little more to expect from this country except the balance which will remain for Colle after deducting the little matter due to me, and what will be recovered by Anthony. This will be decided this summer.
                        
                        I have written to you by triplicates with every remittance I sent to the V.S. & H. and always recapitulated in each letter the objects of the preceding ones. I inclosed in two of them some seeds of the squash as you desired. Send me in return some seeds of the winter vetch, I mean that kind which is sown in autumn and stands thro the cold of winter, furnishing a crop of green fodder in March. Put a few seeds in every letter you may write to me. In England only the spring vetch can be had. Pray fail not in this. I have it greatly at heart.
                        The aspect of our politics has wonderfully changed since you left us. In place of that noble love of liberty and republican government which carried us triumphantly thro’ the war, an Anglican, monarchical and aristocratical party has sprung up, whose avowed object is to draw over us the substance as they have already done the forms of the British government. The main body of our citizens however remain true to their republican principles, the whole landed interest is with them, and so is a great mass of talents. Against us are the Executive, the Judiciary, two out of three branches of the legislature, all of the officers of the government, all who want to be officers, all timid men who prefer the calm of despotism to the boisterous sea of liberty, British merchants and Americans trading on British capitals, speculators and holders in the banks and public funds a contrivance invented for the purposes of corruption and for assimilating us in all things, to the rotten as well as the sound parts of the British model. It would give you a fever were I to name to you the apostates who have gone over to these heresies, men who were Samsons in the field and Solomons in the council, but who have had their heads shorn by the harlot England. In short we are likely to preserve the liberty we have obtained only by unremitting labors and perils. But we shall preserve them, and our mass of weight and wealth on the good side is so great as to leave no danger that force will ever be attempted against us. We have only to awake and snap the Lilliputian cords with which they have been entangling us during the first sleep which succeeded our labors.—I will forward the testimonial of the death of Mrs. Mazzei which I can do the more incontrovertibly as she is buried in my grave yard, and I pass her grave daily. The formalities of the proof you require will occasion delay. John Page and his son Mann are well. The father remarried to a lady from N. York. Beverley Randolph e la sua consorte living and well. Their only child married to the 2d. son of T. M. Randolph. The eldest son you know married my eldest daughter, is an able learned and worthy character, but kept down by ill health. They have two children and still live with me. My younger daughter well. Colo. Innis is well, and a true republican still as are all those beforenamed. Colo. Monroe is our M.P. at Paris a most worthy  patriot and honest man. These are the persons you enquire after. I begin to feel the effects of age. My health has suddenly broke down, with symptoms which give me to believe I shall not have much to encounter of the tedium vitae. While it remains however my heart will be warm in it’s friendships and among these will always foster the affection with which I am Dear Sir Your friend & servt
                        
                            Th: Jefferson
                        
                    